Pish, P. J.
1. “Points made in a petition for certiorari not verified by the answer of the trial judge present nothing for determination either by the superior or the Supreme Court.” Fitts v. Atlanta, 121 Ga. 567.
2. One arraigned in a municipal court for the violation of an ordinance of the municipality is not entitled to a trial by jury. Littlejohn v. Stells, 123 Ga. 427.
3. The charge of “ keeping intoxicants for sale within the limits of Port Valley, Ga.,” in violation of an ordinance of that town, does not charge the commission of a crime punishable under the laws of the State.
4. The charter of the town of Port Valley (Acts 1882-3, p. 480) empowers the *504mayor to impose a fine not to exceed fifty dollars for a violation of an ordinance of that town.
Argued June 19,
Decided July 17, 1905.
Certiorari. Before Judge Felton. Houston superior court. May 1, 1905.
John B. Cooper and Wilfred G. Lane, for plaintiff in error.
Louis ' L. Brown, contra.
5. The evidence warranted a finding by the mayor that the accused was guilty of violating the ordinance as charged, and the judge of the superior court did not err in oyerruling the certiorari.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.